MEMORANDUM **
Thomas Cirafici appeals pro se the district court’s judgment for defendants following a bench trial and Fed.R.Civ.P. 12(b)(6) dismissal in his action alleging that defendants violated his civil rights in connection with, a speeding ticket he received while driving through Arizona. We have jurisdiction pursuant to 28 U.S.C. § 1291. We dismiss the appeal.
On February 16, 2001, this court denied Cirafici’s motion to complete production of the reporter’s transcripts at government expense. Despite a reminder from this court on March 15, 2001, that the record on appeal consists in part of the reporter’s transcript of oral proceedings before the district court, Cirafici failed to provide any transcripts. Accordingly, we dismiss the appeal for failure to provide transcripts of the relevant proceedings. See Syncom Capital Corp. v. Wade, 924 F.2d 167, 169 (9th Cir.1991) (per curiam).
We deny all pending motions.
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.